Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This communication is a first Office Action on the Merits. Claims 1-17, as originally filed 18 MAY 2021, are pending and have been considered as follows:

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 JUN. 21 and 28 JAN. 22 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Cl. 1 ln. 6: after "portion of the" the recitation(s) of “MEP” is vague, indefinite, and confusing as being unclear having not been heretofore introduced.
To correct this, it is suggested to amend line 4 by inserting the phrase --or MEP-- after "plumbing" and the Examiner interpreted this claim as such. 

Cl. 16 ln. 5: after "portion of", the phrase "an MEP" is vague, indefinite, and confusing having not been heretofore introduced. 
It is suggested to replace "an" with a --a mechanical, electrical, and plumbing, or-- and the Examiner interpreted this claim as such.

Cl. 17 ln. 3: after "portion of", the phrase "an MEP" is vague, indefinite, and confusing having not been heretofore introduced. 
It is suggested to replace "an" with --a mechanical, electrical, and plumbing, or-- and the Examiner interpreted this claim as such.

Claims 2-15 not particularly referenced in this section are rejected as being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 3-11, and 16-17 rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Russell et al. US 20130014451 A1 (Russell).
As per claim 1 Russell  teaches a base (core 105 FIG. 1) adapted for use in a temporary habitable enclosure to provide utilities to occupants thereof, the base comprising: 
a housing (walls of core 105, FIG. 1) forming a plurality of compartments (see at least three compartments shown at lead lines 124, 128 and above 128 ), each compartment containing at least a portion of a mechanical, electrical, and plumbing, --or MEP--  system (see "washer and dryer set 128", FIG. 1; this is recognized as at least a portion of a mechanical system and an appliance as broadly claimed), an appliance, or a fixture, 
wherein the housing (walls of core 105, FIG. 1) encloses and provides access (passage 124, FIG. 1) to the compartments (see at least three compartments shown at lead lines 124, 128 and above 128 ); and 
an integrated network (see "all of the plumbing necessary" [0020]; this is recognized as an integrated network interconnecting at least "some portion" as 

As per claim 3 the primary reference of Russell teaches the limitation according to claim 1, wherein the housing (walls of core 105, FIG. 1) comprises a structural frame (see "The core 105 may further comprise an outrigger frame" [0047]; this is recognized as a "structural frame" as broadly claimed) comprising a substantially rectilinear external shape (see FIG. 1; these elements 100 and 105 are recognized as "substantially rectilinear" as broadly claimed because they appear to define a substantially rectangular footprint).  

As per claim 4 the primary reference of Russell teaches the limitation according to claim 1, wherein the housing (walls of core 105, FIG. 1) comprises external cladding comprising at least one removable panel (see "the walls of… the core 105 may comprise standard framing and sheetrock… or any other form of suitable materials" [0025]; this is recognized as a removeable panel as broadly claimed because the walls can be removed).  

As per claim 5 the primary reference of Russell teaches the limitation according to claim 4, wherein the external cladding comprises at least one openable panel (see " passage 124, such as a door" ]0020]).  



As per claim 7 the primary reference of Russell teaches the limitation according to claim 1, wherein components of the integrated network (see "all of the plumbing necessary" [0020]; this is recognized as an integrated network as broadly claimed) are selected from the group consisting of electrical power cabling, data/communications cabling, environment regulating ducting, fluid supply piping, fluid drain piping, and combinations thereof ("all of the plumbing necessary" [0020] is recognized as a combination as broadly claimed).  

As per claim 8 the primary reference of Russell teaches the limitation according to claim 1 further comprising a controller (see "runs and controllers for utilities and electrical systems of the core" [0026]) for monitoring a status of the MEP system.  

As per claim 9 the primary reference of Russell teaches the limitation according to claim 8, further comprising a user interface (see "runs and controllers for 

As per claim 10 the primary reference of Russell teaches the limitation according to claim 1, further comprising at least one of: connecting points, lifting points, forklift cavities, or wheels (see "Core 105 may also be configured to be affixed with an axle, wheels" [0046]) to facilitate transport, installation, or removal of the base (core 105 FIG. 1) in the temporary habitable enclosure.  

As per claim 11 the primary reference of Russell teaches the limitation according to claim 1, wherein the MEP system (see "washer and dryer set 128", FIG. 1; this is recognized as at least a portion of a mechanical system and an appliance  as broadly claimed) is selected from the group consisting of an electrical energy collection system, an electrical energy distribution system, an electrical energy storage system, an electrical energy conditioning/inverter system, a potable water system, a grey water system ("washer and dryer set 128" [0020]), a black water system, an HVAC system, a data/communications system, a distribution board/interface, a fire detection and alarm system, a fire-fighting system, a security system, a voice and data system, transformer substations, and emergency power generator connections.  

As per claim 16 the primary reference of Russell teaches a method of manufacturing a base (core 105 FIG. 1) adapted for use in a temporary habitable 
manufacturing a housing (walls of core 105, FIG. 1) forming a plurality of compartments (see at least three compartments shown at lead lines 124, 128 and above 128 ), 
wherein the housing (walls of core 105, FIG. 1) encloses and/or provides access (passage 124, FIG. 1) to the compartments (see at least three compartments shown at lead lines 124, 128 and above 128 ); 
installing in each compartment at least one of a portion of [[an]] --a mechanical, electrical, and plumbing, or-- MEP system (see "washer and dryer set 128", FIG. 1; this is recognized as at least a portion of a mechanical system and an appliance  as broadly claimed), an appliance, or a fixture; and 
installing an integrated network (see "all of the plumbing necessary" [0020]; this is recognized as an integrated network as broadly claimed) in the housing (walls of core 105, FIG. 1) interconnecting the MEP system, the fixture, and appliance.  

As per claim 17 the primary reference of Russell teaches a method of using a base (core 105 FIG. 1) in a temporary habitable enclosure to provide utilities to occupants thereof, 
the base (core 105 FIG. 1) comprising a housing (walls of core 105, FIG. 1) forming a plurality of compartments (see at least three compartments shown at lead lines 124, 128 and above 128 ), each compartment containing at least a portion of [[an]] --a mechanical, electrical, and plumbing, or-- MEP system (see .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2, 12-15 rejected under 35 U.S.C. 103 as being unpatentable over Russell.
As per claim 2 the primary reference of Russell teaches the limitation according to claim 1 and Russell further discloses at least one plumbing device ("kitchen or lavatory sink" [0020]) but fails to explicitly disclose:
the MEP systems comprise at least one ambient environment regulating device ; 
the fixtures comprise one lighting device; and 
the appliances comprise at least one cooking device.  
In a separate embodiment, Russell teaches these intended uses, specifically:
the MEP systems comprise at least one ambient environment regulating device ("air conditioning" [0033]); 
the fixtures comprise one lighting device ("core 205 may comprise LED lights" [0035]); and 
the appliances comprise at least one cooking device ("water heater 236" [0029]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the assembly of Russell by including air conditioning, lighting devices, and water heaters as taught by Russell in order to provide a more hospitable environment. 



As per claim 13 Russell teaches the limitation according to claim 2, wherein the at least one cooking device is selected from the group consisting of an oven, a microwave oven, a grill, a refrigerator, an all-in-one cooker (see "hydronic boiler" [0033]; this is recognized as an "all-in-one cooker" as broadly claimed because a boiler can be used to cook), and a stove.  

As per claim 14 Russell teaches the limitation according to claim 2, wherein the at least one lighting device is selected from the group consisting of a rotatable lamp, a nightlight ("core 205 may comprise LED lights" [0035]; this is recognized as a "nightlight" as broadly claimed because an LED light can be used to provide low light), and a spotlight.  

As per claim 15 Russell teaches the limitation according to claim 2, wherein the at least one ambient environment regulating device is selected from the group consisting of an air conditioner ("air conditioning" [0033]), a boiler, a dehumidifier, a furnace, a heater, a fan, an HVAC system, an air purifier, a heated blanket, power supply sockets/ connectors, and components thereof.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J SADLON whose telephone number is (571)270-5730.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN D MATTEI can be reached on (571)270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JJS/



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635